Citation Nr: 0925826	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-22 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether the calculation of the Veteran's countable income as 
$4,380 for purposes of improved pension benefits is proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to September 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 decision by the RO in Cleveland, 
Ohio that granted non-service-connected pension benefits.  A 
personal hearing was held before the undersigned Veterans Law 
Judge in October 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  

Initially, the Board notes that pursuant to 38 U.S.C.A. § 
1521(a), improved (non- service-connected) pension is a 
benefit payable by VA to a veteran of a period of war who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct.  One prerequisite to entitlement is that the 
veteran's income not exceed the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 
1521(a), (b) (West 2002); 38 C.F.R. § 3.3(a) (2008).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2008).  SSA income 
is not specifically excluded under 38 C.F.R. § 3.272.  Such 
income is therefore included as countable income.  Medical 
expenses in excess of five percent of the maximum annual 
pension rate, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid. See 38 C.F.R. § 
3.272(g)(1)(iii) (2008).

The Veteran was awarded improved pension benefits in a 
February 2007 RO decision.  The RO calculated his countable 
annual income as $4,380, based on the Veteran's multiple 
statements reporting that he performs work for his landlord, 
in exchange for which he receives free rent for the house in 
which he lives.  In a January 2007 statement, the Veteran and 
his representative estimated that he worked approximately two 
hours per day, seven days per week, and that "If I was paid 
typically $5.00 or $6.00 gross per hour, I would be earning 
then approximately $300.00 maximum per month but he gives me 
a place to live but no money."  The RO calculated the 
Veteran's countable income as $4,380 ($6 per hour, times 2 
hours per day, times 365 days).

However, the Board finds that the proper way to calculate the 
Veteran's countable income is to determine the fair value of 
the rent for the house in which he lives, since that is in 
fact the payment he is receiving for his work.  See 38 C.F.R. 
§ 3.362(a) (All income from sources such as wages, salaries, 
earnings, bonuses from employers, income from a business or 
profession or from investments or rents as well as the fair 
value of personal services, goods or room and board received 
in lieu thereof will be included.).  The claims file does not 
include information regarding the fair value of the rent for 
the Veteran's house.  Hence, this case must be remanded in 
order to ascertain the fair value of the rent.  The RO should 
contact the Veteran and his landlord and ask each of them to 
provide the dollar amount of the fair value of the rent of 
the Veteran's house.  The Veteran should also be asked to 
complete an Improved Pension Eligibility Verification Report.

Although the Veteran has stated that his house is in poor 
condition, and would not be "rentable," nonetheless, the 
fair value of his rent is the proper way to determine the 
countable income he receives in exchange for the general 
maintenance and horse care he provides.  Id.


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
his landlord and ask each of them to 
provide the dollar amount of the fair 
value of the rent of the house in which 
the Veteran resides.  The Veteran should 
also be asked to complete an Improved 
Pension Eligibility Verification Report.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and calculate the Veteran's 
countable income based on the fair value 
of his rent, with consideration of any 
additional information that is obtained.  
If the Veteran's claim remains denied, he 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




